Appellant was charged by indictment with assault with intent to murder P. A. Vandiver. Under an indictment of this character a conviction may be had of a simple assault or an assault and battery. Miller v. State, 21 Ala. App. 261,107 So. 226.
The trial of this appellant in the court below resulted in his conviction for the offense of assault and battery; the jury assessed a fine against him of $100. He having failed to pay the fine and costs, the court, as the law requires, sentenced him to perform hard labor for the county. Judgment of conviction was duly pronounced and entered, from which this appeal was taken. The appeal is upon the record proper only; there is no bill of exceptions, in the absence of which no question can be considered except the regularity of the proceedings in the court below as disclosed by the record. This question has had our consideration. We discover no error apparent on the record. It is regular in all respects. The judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.